Case: 08-11190 Document: 00511293188 Page: 1 Date Filed: 11/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 15, 2010
                                     No. 08-11190
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL LAWRENCE WILLIAMS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 5:06-CR-30-ALL


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Michael Lawrence Williams, federal prisoner # 34595-177, pleaded guilty
in 2006 to distribution and possession with the intent to distribute more than 50
grams of a mixture containing cocaine base (“crack”), and he was sentenced to
235 months of imprisonment.              Williams filed a motion under 18 U.S.C.
§ 3582(c)(2) seeking a reduction in his sentence based on a retroactive
amendment to the Sentencing Guidelines that applied to crack offenses. He now
appeals the district court’s denial of that motion.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-11190 Document: 00511293188 Page: 2 Date Filed: 11/15/2010

                                 No. 08-11190

      Williams argues that the district court erred by failing to appoint counsel
to represent him during his § 3582(c)(2) proceeding. Williams did not request
counsel or object regarding appointment of counsel in the district court.
Therefore, his argument is reviewed for plain error. United States v. Whitfield,
590 F.3d 325, 347 n.15 (5th Cir. 2009) (“[G]enerally speaking, the plain error
rule is invoked when an appellant raises an issue on appeal that he failed to
preserve in the court below.”), cert. denied, 2010 WL 2151025 (2010) (No. 09-
11067).
      The district court did not plainly err by not sua sponte appointing counsel
for Williams. See United States v. Whitebird, 55 F.3d 1007, 1010-11 (5th Cir.
1995).
      AFFIRMED.




                                       2